Citation Nr: 0818168	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a greater amount of non-service-connected 
death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970, and from August 1970 to September 1973.  He died in 
March 1993.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 administrative decision of 
the Department of Veterans Affairs (VA), Waco, Texas, 
Regional Office (RO), in which it was determined that the 
appellant was entitled to receive the maximum amount of non-
service-connected death pension benefits payable to a widow 
with no dependents, which was $567.00 per month at the time 
of the decision.  The appellant perfected an appeal of that 
decision, arguing that she is entitled to receive a greater 
amount per month.  


FINDINGS OF FACT

1.  The appellant is a widow of a veteran with no income and 
no dependents who has not been shown to be housebound or to 
need the assistance of another person with the aspects of 
everyday living.  

2.  The maximum amount of non-service-connected death pension 
benefits for a qualifying widow of a veteran with no income 
and no dependents who has not been shown to be housebound or 
to need the assistance of another person with the aspects of 
everyday living has been established by law to be $567 per 
month, effective December 1, 2004; $591 per month, effective 
December 1, 2005; and $610 per month, effective December 1, 
2006.  

3.  The appellant has been in receipt of non-service-
connected death pension benefits in the amount of $567 per 
month, effective December 1, 2004; $591 per month, effective 
December 1, 2005; and $610 per month, effective December 1, 
2006.  


CONCLUSION OF LAW

The appellant has been in receipt of the proper amount of 
non-service-connected death pension benefits, and the payment 
of additional benefits to her is not warranted.  38 U.S.C.A. 
§§ 1503, 1521, 1542, 5312 (West 2002); 38 C.F.R. §§ 3.3, 
3.23, 3.27, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
legislative guidelines regarding the notice and assistance 
that must be afforded claimants in their pursuit of their 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  However, under the 
circumstances presented in this case, it is not the factual 
evidence that is dispositive of the present appeal, but 
rather the application of the law and regulations to the 
undisputed facts.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (where "the law as mandated by statute, and not 
the evidence, is dispositive . . ., the VCAA is not 
applicable").  See also Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (regarding entitlement to recognition as 
surviving spouse for purposes of reinstatement of death 
pension benefits, Court recognizes that neither duty to 
assist nor duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of 
a statute), and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


In any event, the RO informed the appellant of the 
information and evidence needed to substantiate her claim in 
a June 2005 letter notifying her of its decision, the 
statement of the case issued to her in January 2006, and a 
supplemental statement of the case issued in December 2006.  
See 38 U.S.C.A. §§ 5102, 5103.  The claim was readjudicated 
in an April 2007 supplemental statement of the case.  In 
these documents the RO informed the appellant of the reasons 
her claim was denied and the evidence it had considered in 
denying the claim.  Further, in the statement of the case and 
supplemental statements of the case, the RO advised the 
appellant of the legal criteria governing entitlement to the 
benefits sought on appeal, to include reference to pertinent 
statutes and regulations.  The appellant has been given an 
opportunity to provide evidence and argument on the matter.  

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence for her claim, to include affording her 
the opportunity for a hearing.  All obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Accordingly, it is not 
prejudicial to the appellant if the Board proceeds to issue a 
decision on the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

In the case at hand, the appellant maintains that she is 
entitled to receive a larger amount of VA benefits than she 
does receive.  In her October 2005 notice of disagreement, 
she specifically argued that she should get $967 per month 
rather than the $567 per month that was awarded to her.  

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

The maximum annual rates of improved pension are specified by 
statute in 38 U.S.C.A. §§ 1521 and 1542 (death pension), as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
increase of the maximum annual rates of improved pension 
(including death pension) under 38 U.S.C.A. § 5312 is 
published in the "Notices" section of the Federal Register.  
38 C.F.R. §§ 3.23(a), 3.27.

In determining the recipient's annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded under § 3.272.  See 38 
U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is 
a change in the maximum annual pension rate, or in the 
recipient's family income, the monthly rate of pension 
payable shall be adjusted effective the date of change.  See 
38 U.S.C.A. § 501; 38 C.F.R. § 3.273.

The basic facts in this case are not in dispute.  The 
appellant is a widow of a veteran with no income and no 
dependents who has not been shown to be housebound or to need 
the assistance of another person with the aspects of everyday 
living.  Prior to March 2005, VA had erroneously believed 
that the appellant was in receipt of Social Security Income 
(SSI), when in fact that income was only received by her 
children based upon their dependency to the veteran who had 
died in 1993.  

In a June 2005 administrative decision, retroactive 
adjustments effective from January 1, 1995, were made in 
order to reflect the fact that the appellant had never been 
in receipt of SSI.  It was determined that the appellant was 
entitled to receive the maximum amount of non-service-
connected death pension benefits payable to a widow with no 
income and no dependents, which was $567.00 per month at the 
time of the decision.  The appellant submitted a notice of 
disagreement with that decision, arguing that she was 
entitled to receive a greater amount per month, specifically 
stating that VA regulations allow $967.00 per month for 
surviving spouses.  She ultimately perfected an appeal of 
that decision.  

In October 2006, the RO denied the appellant's claim for 
special monthly compensation based upon housebound status or 
the need for aid and attendance.  The appellant did not file 
a notice of disagreement within one year of that decision and 
it became final.  

The maximum amount of non-service-connected death pension 
benefits for a qualifying widow of a veteran with no income 
and no dependents who has not been shown to be housebound or 
to need the assistance of another person with the aspects of 
everyday living has been established by law to be $567 per 
month, effective December 1, 2004; $591 per month, effective 
December 1, 2005; and $610 per month, effective December 1, 
2006.  38 U.S.C.A. §§ 1503, 1521, 1542, 5312; 38 C.F.R. §§ 
3.3, 3.23, 3.27, 3.271, 3.272, 3.273 .

The appellant has been in receipt of non-service-connected 
death pension benefits in the amount of $567 per month, 
effective December 1, 2004; $591 per month, effective 
December 1, 2005; and $610 per month, effective December 1, 
2006.  

As noted above, the law governing the amount of non-service-
connected death pension benefits for a qualifying widow of a 
veteran with no income and no dependents is clear.  A 
detailed and itemized review of pertinent laws and 
regulations, including 38 U.S.C.A. §§ 1503, 1521, 1542, 5312 
and 38 C.F.R. §§ 3.3, 3.23, 3.27, 3.271, 3.272, 3.273 fails 
to disclose how the appellant would qualify for additional 
death pension benefits under any reasonable interpretation.  
It appears that when the appellant argued in her October 2005 
notice of disagreement that she should have been awarded $967 
per month rather than the $567 per month that she was 
awarded, she had confused the legislation governing the 
amount of Dependency and Indemnity Compensation (DIC) that 
would be awarded to a surviving spouse qualifying for that 
benefit.  Significantly, the appellant has not heretofore 
filed a claim for DIC.  

In conclusion, although the Board is extremely sympathetic to 
the financial burdens facing the appellant, it is also bound 
by the laws passed by the United States Congress, including 
those relating to the determination of what benefits are 
payable for VA death pension purposes.  The Board 
acknowledges the arguments advanced by the appellant.  
However, where the law and not the evidence is dispositive, 
the appeal must be denied as without legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to a greater amount of non-service-connected 
death pension benefits is denied.  




	                        
____________________________________________
	M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


